UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Amendment No. 1 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35ighway 19 North, #311 Palm Harbor, Florida 34684 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 17, 2007:67,427,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited financial statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES Form 10-QSB/A Amendment No.1 Explanatory Note The purpose of this amendment No.1 on Form 10-QSB (this “Amendment”) of MagneGas Corporation is to amend the Quarterly Report on Form 10-QSB (the “Original Report”) for the period ended June 30, 2007, which was originally filed with the Securities and Exchange Commission on August 20, 2007.We are filing this amendment to restate the treatment of the initial recording of the acquisition transaction.Additionally we also clarify the terms of a license agreement and the issuance of stock to founders as disclosed in footnote 7 and 8 to the financial statements, as well as the voting rights of the preferred and common shareholders as disclosed in footnote 7 to the financial statements.Certain significant accounting polices were updated in footnote 4 to the financial statements.Except for the change to the financial statements, and the amended language in footnotes 4, 7 and 8 referred above, no other information in the Original Report is amended by this Amendment. This Amendment sets forth the Original Report in its entirety.Accordingly, other than the items indicated above, this Amendment does not reflect events occurring after the filing of the Original Report or modify or update those disclosures.Information not affected by the restatement is unchanged and reflects the disclosure made at the time of the original filing of the Form 10-QSB with the Securities and Exchange Commission.Accordingly, this Amendment should be read in conjunction with the Company's filings made with the Securities and Exchange Commission subsequent to the filing of the Original Report.The following items have been amended as a result of the restatement: · Part I, Item 1:Unaudited Financial Statements · Part I, Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations; · Part II, Item 6:Exhibits and Reports of Form 8-K Pursuant to Exchange Act Rule 12b-15, the Company is also including currently dated Sarbanes Oxley Act Section 302 and Section 906 certifications of the principal executive and financial officers, which certifications are attached to this Amendment No. 1.This Amendment No. 1 speaks as of the original date of the filing date of this Report, except for certifications, which speak as of their respective dates and the filing date of this Amendment No.1.Concurrently with the filing of this Amendment No.1, we are filing an Amendment No. 1 on Form 10-QSB/A to our Quarterly Report on Form 10-QSB for the quarters ended March 31, 2007 and September 30, PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation (A Development Stage Enterprise) As of June 30, 2007 and for the Three and Six Months Ended June 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through June 30, MagneGas Corporation (A Development Stage Enterprise) Financial Statements As of June 30, 2007 and for the Three and Six Months Ended June 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through June 30, Contents Financial Statements: Balance Sheet (unaudited) F-1 Statements of Operations(unaudited) F-2 Statements of Changes in Stockholders' Equity(unaudited) F-3 Statements of Cash Flows(unaudited) F-4 Notes to Unaudited Financial Statements(unaudited) F-12 through F-17 MagneGas Corporation (A Development Stage Enterprise) BALANCE SHEET As of June 30, 2007 (unaudited) ASSETS Cash $ 24,063 TOTAL ASSETS $ 24,063 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 6,000 TOTAL LIABILITIES $ 6,000 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 2,000 issued and outstanding $ 2 Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 67,427,000 67,325 Additional Paid-In Capital 210,171 Accumulated Deficit during development stage (259,537 ) Total Stockholders' Equity $ 18,063 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 24,063 The accompanying notes are an integral part of these unaudited financial statements. F-1 MagneGas Corporation. (A Development Stage Enterprise) STATEMENT OF OPERATIONS For the three and six months ended June 30, 2007 and 2006 And for the period December 9, 2005 (date of inception) to June 30, 2007 (unaudited) 3 Months 6 Months Inception 6/30/2007 RESTATED 6/30/2006 6/30/2007 RESTATED 6/30/2006 through 6/30/2007 RESTATED REVENUE $ - $ - $ - $ - $ - COST OF SERVICES - GROSS PROFIT OR (LOSS) - GENERAL AND ADMINSITRATIVE EXPENSES 256,937 250 257,687 550 259,537 NET LOSS $ (256,937 ) $ (250 ) $ (257,687 ) $ (550 ) $ (259,537 ) Loss per share, basic and diluted $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.04 ) Basic and diluted weighted average number of common shares 37,976,501 100,000 19,038,249 100,000 6,101,558 The accompanying notes are an integral part of these unaudited financial statements. F-2 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the period December 9, 2005 (date of inception) to June 30, 2007 RESTATED Accumulated Additional Deficit During Preferred Common Paid in Development Total Shares Amount Shares Amount Capital Stage Equity Stock issued on acceptance of incorporationexpenses, December 9, 2005 100,000 $ 100 $ 100 Net loss (400 ) (400 ) Balance at December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss (1,450 ) (1,450 ) Balance at December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 ) Acquisition of controlling interest, payment of liabilities (unaudited) 2,500 2,500 Issuance of preferred stock to founders, valued at par, April 2, 2007 (unaudited) 2,000 2 (2 ) - Issuance of common stock to founders, valued at par, May 12, 2007 (unaudited) 67,052,000 67,052 (67,052 ) - Issuance of stock for services, valued at $1per share, May 12, 2007 (unaudited) 245,000 245 244,755 245,000 Stock issued for cash: June 12, 2007; $1per share 30,000 30 29,970 30,000 Net loss, through June 30, 2007 (unaudited) (257,687 ) (257,687 ) Balance at June 30, 2007 (unaudited) 2,000 $ 2 67,427,000 $ 67,427 $ 210,171 $ (259,537 ) $ 18,063 The accompanying notes are an integral part of these unaudited financial statements. F-3 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS For the six months ended June 30, 2007 and 2006, And for the period December 9, 2005 (date of inception) to June 30, 2007 (unaudited) 6 months Inception to 06/30/2007 RESTATED 06/30/2006 06/30/2007 RESTATED CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (257,687 ) $ (550 ) $ (259,537 ) Adjustments to reconcile net loss to cash used in operating activities Stock compensation 245,000 - 245,100 Changes in operating assets: Increase in Accrued Expenses 4,250 550 6,000 Total adjustments to net loss 249,250 550 251,100 Net cash provided by (used in) operating activities (8,437 ) - (8,437 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of reporting entity - - - Net cash flows (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions; liability payment at acquisition 2,500 2,500 Proceeds from issuance of common stock 30,000 30,000 Net cash flows provided by investing activities 32,500 - 32,500 Net increase in cash 24,063 - 24,063 Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ 24,063 - $ 24,063 Supplemental disclosure of cash flow information and non cash investing and financing activities: As a result of the transfer of ownership, effective April 2, 2007, the company issued67,052,000 shares of common stock and 2,000 shares of preferred stock to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock. The accompanying notes are an integral part of these unaudited financial statements. F-4 MagneGas Corporation (A Development Stage Enterprise) Notes to Financial Statements As of June 30, 2007 and for the Three and Six Months Ended June 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through June 30, RESTATEMENT OF HISTORICAL FINANCIAL STATEMENTS The restated financial statements reflect the effects on the financial statement, resulting from the change in accounting treatment of the acquisition transaction (see Note 1).The transaction was originally recorded using "push-down" method of accounting.Management believes that the acquisition more properly reflects the event as a private equity transaction.
